internal_revenue_service uniform issue list nov pepmmty legend taxpayer a amount b amount c ira annuity d whole life policy e l o e h insurance_company f bank g dear this is in response to your letter dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a’s spouse established ira annuity d with insurance_company f he designated taxpayer a as his sole beneficiary in the event of his death he was diagnosed with in2000 and - on date after the death of her spouse taxpayer a found whole life policy e issued by insurance_company f on his life and applied for the proceeds of the death_benefit page amount c she was still recovering from shortly afterward she was hospitalized for the effects of the operation when she received a check for amount b dated date from insurance_company f payable to her as beneficiary below the words death_benefit that were centered at the top of the check was the policy number of ira annuity d but no other information to indicate it was an ira distribution confused by the words death_benefit taxpayer a believed amount b was the insurance death_benefit from whole life policy e and deposited amount b into her savings account in bank g intending to use it to pay health insurance premiums when taxpayer a received a check for amount c from insurance_company f she realized amount b was a taxable ira distribution however the 60-day rollover period had expired she requests an extension of the 60-day period so she can establish a spousal_ira and rollover amount b to avoid any adverse tax consequences taxpayer a represents that no other amount was distributed from ira d within the one year period since the original distribution based on the above facts and representations taxpayer a requests that the service waive the 60-day rollover requirement with respect to the distribution of amount b because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or page distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the facts presented by taxpayer a demonstrate the check in amount b issued by insurance_company f was not clearly identified as an ira distribution taxpayer a was recovering from heart surgery and in this condition mistakenly believed the check represented the proceeds of an insurance_policy that she deposited in a savings account insurance_company f did not provide her any other information on or with the check that amount b was an ira distribution nor did it provide her with information about making a rollover to another ira the situation was beyond the reasonable control of taxpayer a and the failure to waive the 60-day requirement would be against equity or good conscience therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount b _ ce page into an ira account provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions these amounts will be considered rollover_contributions within the meaning of sec_408 of the code ee _no_opinion is expressed_as_to the tax treatment of the transaction described_herein---____-_-- under the provisions of any other section of either the code or regulations which may be applicable thereto - this letter is directed only to the taxpayer who requested it sec_6110 ofthe code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact ld at please address all correspondence to sincerely yours kaw manager technical group employee_plans enclosures deleted copy of ruling letter notice of intention to disclose ce
